Citation Nr: 0013500	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-40 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for weakness of the right 
lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) which 
denied the veteran's claim of entitlement to a compensable 
evaluation for his service-connected weakness of the right 
lower extremity.

In Supplemental Statement of the Case issued in March 2000, 
the RO granted an increased evaluation of 10 percent for the 
veteran's service-connected weakness of the right lower 
extremity.  In a signed statement submitted in April 2000, 
the veteran indicated that he was not satisfied with his 10 
percent disability rating, and that he wished to have his 
case forwarded to the Board.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that on 
a claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected weakness of the right 
lower extremity is manifested by no more than mild, 
incomplete paralysis in his right lower extremity.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's weakness of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R §§ 4.20, 
4.124a, Diagnostic Code 8520 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for his service-connected weakness of the right lower 
extremity.  In the interest of clarity, the Board will review 
the law, VA regulations and other authority which may be 
relevant to this case; describe the factual background of 
this case; and then proceed to analyze the claims and render 
a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999). 

Under 38 C.F.R. § 4.124a, neurological conditions may be 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  In this 
instance, the veteran's weakness of the right lower extremity 
is currently rated by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, which pertains to paralysis of the 
sciatic nerve.  See 38 C.F.R. § 4.20 (1999).

Under Diagnostic Code 8520, the rating for paralysis of the 
sciatic nerve hinges upon whether such paralysis is complete 
or incomplete.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve when the foot dangles 
and drops, and there is no active movement possible of the 
muscles below the knee; and flexion of the knee is weakened 
or (very rarely) lost.  For incomplete paralysis, the level 
of disability is rated based upon determinations of mild, 
moderate, moderately severe, or severe impairment.  A 60 
percent disability rating is assigned for incomplete 
paralysis of the sciatic nerve with severe impairment and 
marked muscular atrophy; 40 percent disability rating for 
moderately severe incomplete paralysis; a 20 percent 
evaluation is warranted for moderate; a 10 percent evaluation 
is warranted for mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. § 
4.124a.

The words "mild", "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 4.6 (1999).

Factual Background

In September 1993, the veteran was provided with a VA 
neurological examination.  He reported that in 1966, he was 
hospitalized for several days for encephalitis.  He indicated 
that he was asleep for three days and that when he awoke he 
was found to be weak with poor muscle control in his right 
arm and right leg.  Since that time, the veteran reported 
that he had grown weaker on his right side, particularly in 
his right leg.  Upon examination, the VA examiner noted that 
the veteran had +3 reflexes in both lower extremities going 
down to his toes with Babinski maneuver.  He reportedly had a 
normal sensory exam to light touch, pain, vibration, and 
proprioception.  The VA examiner found that the veteran had 
normal muscle tone but that there was some evidence of 
atrophy in his right leg.  His right calf was noted to be two 
centimeters smaller on the right as opposed to the left, and 
his right leg was found to be subtly weaker than the left 
leg.  The VA examiner noted that he had nearly symmetrical, 
if not symmetrical, reflexes in his upper extremities.  The 
VA examiner diagnosed the veteran with musculoskeletal 
weakness as a residual of his encephalitis.

During another VA examination conducted in October 1993, the 
veteran reported that he had experienced continual weakness 
on the right side of his body since service, and that it had 
gotten progressively worse over the past ten years.  The VA 
examiner found no evidence of any muscle atrophy on the 
veteran's right side as opposed to his left side, and that 
range of motion in each of his limbs was within normal 
limits.  The veteran's overall muscle strength was noted to 
be 5/5, although his right leg was found to be somewhat 
weaker than his left.  No sensory deficits were found and the 
veteran's stretch strength was found to be intact in all 
extremities.  The VA examiner noted that the veteran was able 
to ambulate without difficulty and that he was observed 
removing his pants without any problems.  He reportedly used 
a walking stick, but this was attributed to his decreased 
vision and not to his right lower extremity problems.  The 
veteran was diagnosed with a history of encephalopathy with 
some weakness in his right lower extremity.

In a December 1993 rating decision, the RO granted service 
connection for musculoskeletal weakness in the right lower 
extremity and assigned a non compensable disability rating by 
analogy under 38 C.F.R. § 4.73, Diagnostic 5314 (1999).

In October 1994, the veteran filed a claim of entitlement to 
a compensable evaluation for his service-connected 
musculoskeletal weakness.  VA outpatient treatment records 
dated in October 1994 reveal that the veteran was treated for 
complaints of muscle spasms and shaking in his right lower 
extremity.  A history of encephalitis in 1967 with right-
sided paralysis was noted.  The VA examiner also noted an 
impression of "some muscle hypo-trophy".

During a VA orthopedic examination conducted in November 
1994, the veteran reported that he had experienced a 
progressive "jerking" in his right lower extremity, which 
felt worse whenever he attempted sit down or stand-up.  He 
also reported a generalized ache in his lower extremity but 
no sharp pain.  The veteran denied experiencing any numbness, 
swelling, tingling, or loss of sensation.  He indicated that 
he sometimes felt as if his skin was crawling in the area of 
his lower extremity.  

Upon examination, the VA examiner noted that the veteran 
walked without difficulty, although he did reportedly use a 
cane due to vision problems.  The VA examiner noted that upon 
standing up, the veteran experienced a jerking action in his 
lower extremity.  This action reportedly resolved after 
walking, but again appeared when the veteran sat on the 
examination table.  Examination reportedly revealed bilateral 
equal muscle mass in the lower extremities, although the 
right leg was found to be very slightly less developed than 
the left.  The VA examiner indicated that this was only to a 
degree that would be normal with the non-dominant side.  
Reflexes were found to be 3/4 and equal, and sensory 
examination was normal.  The VA examiner found that he had 
slightly less muscle mass in his right leg throughout the 
extremity as compared to the left.  Range of motion was found 
to be normal to the knee and to the ankle, with the knee 
showing passive range of flexion of 135 degrees, extending 
fully.  Internal and external rotation in the knee was noted 
to be to 10 degrees, and the veteran's ankle was found to 
have normal abduction of 10 degrees and adduction of 20 
degrees.  Range of motion in his right hip was noted to be to 
30 degrees extension, 45 degrees abduction, 20 degrees 
adduction, 30 degrees internal rotation, and 35 degrees 
external rotation.

The VA examiner concluded that his physical examination of 
the veteran's lower extremities was essentially normal.  Some 
generalized decreased muscle mass was noted, but the VA 
examiner found that this appeared to be bilateral to the 
lower extremities and consistent with his age and degree of 
inactivity.  The complaint of jerking was noted to have been 
observed by the examiner, but was found to be sporadic and 
not always consistent during the examination or subsequent to 
his leaving the examination room.

In February 1996, the veteran was provided with a personal 
hearing at the RO.  During this hearing, the veteran's 
accredited representative asserted that the veteran's 
service-connected lower extremity weakness should be rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9300 (1996) (now 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9300 (1999)) 
for delirium associated with infection, trauma, or 
circulatory disturbance, etc.  The representative later 
explained that it was their contention that the veteran's 
condition should be rated as a neurological condition, rather 
than as a muscle injury under 38 C.F.R. § 4.73, Diagnostic 
Code 5314.  During his hearing, the veteran testified that he 
experienced shakiness in his leg whenever he stood up or sat 
down, and that he also experienced cramps.  The veteran's 
wife testified that she often observed shaking at night when 
the veteran was asleep, and that it occurred whenever he got 
up to use the restroom.

In January 2000, the veteran was provided with a VA 
neurological examination.  The VA neurologist noted that over 
the past several years, the veteran apparently developed 
severe peripheral vascular disease bilaterally and had 
consequently undergone a bilateral femoral-popliteal bypass.  
Thereafter, the veteran reportedly developed severe deep 
venous thrombosis, which became gangrenous and caused the 
veteran to undergo emergency surgery for a right above-the-
knee amputation.  In light of this development, the VA 
neurologist determined that it was difficult to fully 
evaluate the veteran for his complaints of right lower 
extremity weakness secondary to his encephalitis in 1966.  
Specifically, the VA neurologist stated that it was now 
impossible to examine the veteran for his complaints of 
weakness, atrophy, and spasms.  The VA neurologist did note 
that the veteran's 1993 VA examinations had revealed some 
atrophy and mild weakness in the lower extremity.  The VA 
neurologist further noted, however, that his VA examination 
performed a year later was negative for any such evidence of 
weakness or atrophy.  Regardless, the VA neurologist 
concluded that it was now extremely difficult, if not 
impossible, to fully evaluate the veteran for these 
complaints.  The VA neurologist also concluded that it was 
safe to say that the veteran's right above-the-knee 
amputation was sustained secondary to a separate process and 
was not related to the right lower extremity weakness he 
experienced secondary to his encephalitis.

In Supplemental Statement of the Case issued in March 2000, 
the RO granted an increased evaluation of 10 percent for the 
veteran's service-connected weakness of the right lower 
extremity, effective October 1991.  The RO noted the 
conclusions of the January 2000 VA neurologist that it was 
now impossible to evaluate the severity of the veteran's 
service-connected right lower extremity weakness.  The RO 
determined, however, that after reviewing the veteran's 1993 
and 1994 VA examinations, a rating of 10 should have been 
initially been assigned for the veteran's weakness of the 
right lower extremity.  The RO further determined that the 
veteran's disability was more appropriately rated by analogy 
under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999), which pertains to paralysis of the sciatic 
nerve.
Analysis

Initial matters: well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to statutory the well-groundedness 
requirement.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992).  The veteran has averred that the symptoms of 
his service-connected disability have increased.  The Board 
thus concludes that the veteran has presented a well-grounded 
claim for an increased rating for his service-connected 
disorder.

Once a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107. In this case, the veteran was 
afforded a recent current VA examination in January 2000, and 
there is other medical evidence of record in the form of 
earlier VA examination reports. There is no indication that 
there are additional records which are pertinent to this 
claim which are available and which have not been obtained.  
Accordingly, the Board concludes that VA's duty to assist the 
veteran in the development of his claim has been satisfied.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on the merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking an increased disability rating for his 
service-connected weakness of the right lower extremity, 
which is currently evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8520 
[paralysis of sciatic nerve].  

As discussed in detail above, the veteran recently underwent 
a right above-the-knee amputation secondary to severe deep 
venous thrombosis.  In light of the January 2000 VA 
neurologist's finding that the veteran's amputation has 
rendered it virtually impossible to evaluate the extent his 
service-connected disability, the Board will focus its 
analysis on the medical evidence of record dated prior to the 
veteran's right above-the-knee amputation.

The Board finds the most probative evidence in this regard to 
be the report of the November 1994 VA examiner, who 
specifically concluded that physical examination of the 
veteran's lower extremities was essentially normal.  Although 
some decreased muscle mass was noted, the VA examiner found 
this to be bilateral rather than specific to the service-
connected right lower extremity and consistent with the 
veteran's age and degree of inactivity.  Furthermore, the VA 
examiner found that the veteran walked without difficulty and 
that he possessed normal range of motion in his lower 
extremities.  Sensory examination was also found to be normal 
and equal reflexes were observed in both lower extremities.  

The Board further finds the veteran's November 1994 VA 
examination to be consistent with his earlier VA examinations 
conducted in 1993.  In particular, the Board notes that 
although the September 1993 VA examiner found some evidence 
of atrophy and weakness in the veteran's right lower 
extremity, the examiner also found normal muscle tone and 
norm sensory examination, with equal reflexes in both lower 
extremities.  The Board believes this to be consistent with a 
finding of no more than mild incomplete paralysis under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Furthermore, the 
October 1993 VA examiner found no evidence whatsoever of 
muscle atrophy.  Although the veteran's right leg was noted 
to be somewhat weaker than the left, the VA examiner 
indicated that range of motion in his right lower extremity 
was normal and that he was able to ambulate without 
difficulty.  Thus, the Board believes that the results of the 
veteran's October 1993 also appear to be consistent with a 
finding of no more than mild, incomplete paralysis under 
Diagnostic Code 8520.

The Board notes that during the veteran's February 1996 
hearing, his accredited representative asserted that his 
service-connected lower extremity weakness should be rated 
using the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9300 
(1995) [now codified at 38 C.F.R. § 4.130, Diagnostic Code 
9300 (1999)], which pertains to dementia due to brain trauma.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board will consider whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board can find no basis on which to rate the veteran's 
disability under Diagnostic Code 9300, as there is no 
indication in the record that the veteran has ever 
experienced dementia, or that his lower extremity disability 
was ever found to be manifested by such.  Rather, the record 
demonstrates that the veteran's service-connected weakness of 
the right lower extremity was manifested solely by physical 
symptoms in his lower extremity.  

Furthermore, it appears that the veteran's representative in 
fact intended to assert that the veteran's disability was 
more appropriately rated for a neurological disability rather 
than as a muscular disability under 38 C.F.R. § 4.73, 
Diagnostic 5314, as was the case at the time of the hearing.  
In March 2000, the RO assigned a 10 percent disability rating 
by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
which pertains to neurological impairment of the lower 
extremity.  Thus, the Board believes that the concerns set 
forth by the veteran's accredited representative in this 
regard have been addressed.

In summary, for the reasons and bases set forth above, the 
Board finds that the competent and probative medical evidence 
of record prior to the veteran's right above-the-knee 
amputation demonstrates that his service-connected weakness 
of the right lower extremity was manifested by no more than 
mild, incomplete paralysis.  
In addition, in light of the findings of the January 2000 VA 
neurologist, the Board further finds that the veteran's 
above-the-right knee amputation renders it virtually 
impossible to further evaluate the extent of any claimed 
residuals of his service-connected right lower extremity 
weakness.  Therefore, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent under 38 C.F.R. § 4.12a, Diagnostic Code 8520.  
The benefit sought on appeal is accordingly denied.

Additional Matter

The Board has considered whether it would be appropriate to 
refer the matter secondary service connection for the 
veteran's right above-the-knee amputation to the RO for 
further development.  However, the veteran has never alleged 
that his above-the-knee amputation is related to his service-
connected weakness of the right lower extremity, and the 
medical evidence of record does not demonstrate that such is 
the case.  In fact, the January 2000 VA neurologist 
specifically determined that the veteran's above-the-knee 
amputation was sustained secondary to a separate process, 
specifically, severe deep venous thrombosis secondary to 
surgery for peripheral vascular disease, and that it was not 
related to the right lower extremity weakness he experienced 
secondary to his encephalitis.  There is no medical evidence 
of record to the contrary.  Therefore, the Board believes 
that a referral of this matter to the RO is not warranted.  
See Brannon v. West, 12 Vet. App. 32 (1998) [holding that the 
Board is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed]; see 
also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
[holding that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant].  
Notwithstanding the above, the Board notes that the veteran 
remains free to raise such a claim if he so desires.


ORDER

Entitlement to a rating in excess of 10 percent for weakness 
of the right lower extremity is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

